192 Ga. App. 720 (1989)
386 S.E.2d 383
FOSTER
v.
THE STATE.
A89A1561.
Court of Appeals of Georgia.
Decided September 5, 1989.
Kathleen J. Anderson, for appellant.
Ken Stula, Solicitor, for appellee.
BANKE, Presiding Judge.
The appellant was convicted of theft by shoplifting. He brings this appeal from the denial of his motion for new trial.
A Winn-Dixie store employee testified that he observed the appellant pick up two packages of steaks from the meat counter, proceed down an aisle and "put something in his coat," which the employee described as a windbreaker fastened at the bottom. He confronted the appellant, who did not respond to his questioning but instead proceeded rapidly down another aisle, looking behind him as he walked. Two store employees then observed the appellant reach into his jacket and quickly place the packages of meat on a shelf containing paper goods. Held:
"A person commits the offense of theft by shoplifting when he alone or in concert with another person, with the intent of appropriating merchandise to his own use without paying for the same ... (1) Conceals or takes possession of the goods or merchandise of any store or retail establishment." OCGA § 16-8-14 (a). "Whether the requisite intent is manifested by the circumstances is a question for the trier of fact, and, on review, this court will not disturb the factual determination unless it is contrary to the evidence and clearly erroneous. [Cit.]" Riddle v. State, 145 Ga. App. 328, 330-331 (243 SE2d 607) (1978), overruled on other grounds, Adsitt v. State, 248 Ga. 237 (282 SE2d 305) (1981). We hold that the evidence presented here was sufficient to enable a rational trier of fact to find the appellant guilty beyond a reasonable doubt of the offense of theft by shoplifting. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Judgment affirmed. Sognier and Pope, JJ., concur.